Citation Nr: 1829651	
Decision Date: 07/09/18    Archive Date: 07/24/18

DOCKET NO.  14-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1968 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.   A December 2009 rating decision denied service connection for bilateral hearing loss and tinnitus on the basis that the evidence did not show that the disabilities were incurred in or caused by service.

2.   The Veteran did not appeal the December 2009 rating decision and VA did not actually or constructively receive documentation constituting new and material evidence within the one-year appeal period.

3.   Evidence received since the time of the final December 2009 decision is new and contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's bilateral hearing loss and tinnitus.

4.   The evidence is in relative equipoise as to whether the Veteran's tinnitus and bilateral hearing loss are attributable to in-service combat-related noise exposure.


CONCLUSIONS OF LAW

1.   The December 2009 rating decision is final.   38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
2.   Evidence received to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus is new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.   The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.   The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

As the claims are being reopened and granted, any error in notice or assistance is harmless.

II.   Legal Criteria and Analysis

A. Petition to Reopen 

The Veteran seeks to reopen previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.

VA may reopen a claim for service connection which has been previously and finally disallowed when new and material evidence has been presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

Here, the Veteran first filed claims to establish service connection for bilateral hearing loss and tinnitus in May 2008.  Those claims were denied in a December 2009 rating decision.  The rating decision was not appealed, and VA did not actually or constructively receive documentation constituting new and material evidence within the one-year appeal period.  Accordingly, the December 2009 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In July 2012, the Veteran filed a petition to reopen his claims for service connection for bilateral hearing loss and tinnitus.  An October 2012 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted.  The Veteran filed a Notice of Disagreement in October 2013, and a Statement of the Case was provided in September 2014.  The Veteran's VA Form 9 was received in September 2014, and the issues have been certified to the Board for appellate review. 

Although the RO declined to reopen this claim in October 2012, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim, as it goes directly to the Board's jurisdiction over the matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  

As the December 2009 rating decision was the final decision regarding these claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claims should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

As such, the Board turns to the question of whether new evidence has been submitted since the final December 2009 rating decision.  Evidence associated with the claims file since that time includes VA and private treatment records and lay statements.  This evidence all qualifies as new because it was not of record at the time of the December 2009 rating decision.

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate one or more of the Veteran's claims.  In undertaking this analysis, the Board notes that the evidence of record prior to the December 2009 rating decision indicated only that the Veteran had current bilateral hearing loss and tinnitus.  See Rating Decision - Narrative, December 2009.

In comparing this evidence to that submitted since the December 2009 rating decision, the Board finds that the new evidence also qualifies as material, as it contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's claimed disabilities.  See Hodge, 155 F.3d at 1363; Justus, 3 Vet. App. at 512-13.  In particular, a July 2013 statement from the Veteran indicates that he was diagnosed as having tinnitus and hearing loss from his in-service noise exposure and his September 2014 VA Form 9 indicates that the Veteran has experienced decreased hearing and tinnitus since service.  Accordingly, the Board finds that the above evidence also qualifies as material. 

The Board therefore finds that new and material evidence has been received since the prior final denial of this claim in December 2009.  Shade, 24 Vet. App. at 117. The claims of entitlement to service connection for bilateral hearing loss and tinnitus are thus reopened.

B. Service Connection

The Board will proceed by adjudicating these claims on the merits.  Although the RO did not adjudicate the claims on the merits, the appellant is not prejudiced by the Board adjudicating the merits of the appeals at this time, as the outcomes are favorable to him.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).   

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases (e.g., hearing loss and tinnitus as organic diseases of the nervous system) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In regards to the Veteran's claim for hearing loss, the July 2014 private audiological examination indicates the Veteran has a current disability of bilateral hearing loss as puretone thresholds in the 3000 and 4000 Hertz frequencies in each ear are 40 decibels or greater.

Regarding the Veteran's claim for tinnitus, the Veteran has consistently reported having ringing in his ears.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The evidence of record indicates the Veteran had in-service noise exposure.  The Veteran's DD-214 reflects that the Veteran was a mortarman during service and his service personnel records reflect that he engaged in combat with the enemy in Vietnam.  Therefore, the evidence reflects that he experienced noise exposure in service.  38 U.S.C. § 1154(b).

Finally, the Board concludes that the Veteran has provided competent and credible evidence reflecting that he began experiencing symptoms of tinnitus and decreased hearing in service and continued to experience such symptoms after service.  For example, in his September 2014 VA Form 9, he reported that he had been experiencing hearing loss and tinnitus chronically throughout the years.  On November 2009 VA examination, he reported the onset of tinnitus after returning from Vietnam.  

The Board acknowledges that the November 2009 VA examiner opined that he could not resolve the issue without resort to mere speculation since there was no evidence in earlier records of hearing loss or tinnitus and concluded the etiology was unknown.  As such, the Board places little weight of probative value on the opinion.
The Board finds the Veteran competent and credible with regard to symptoms of decreased hearing and tinnitus in service and continuity of symptoms of decreased hearing and tinnitus since service.  There is evidence that he had combat-related noise exposure in service.  The Board also finds the Veteran's statements that he has been experiencing tinnitus and symptoms of bilateral hearing loss continuously since his discharge from service to be competent and credible and places great weight of probative value on them.  Moreover, an April 2008 VA treatment record reflects that an audiologist opined that it is at least as likely as not that the Veteran's in-service acoustic trauma contributed to his hearing loss and tinnitus.  The Board is aware that this opinion does not contain a rationale for its conclusions.  However, when considered with the other evidence of record regarding the Veteran's reports of continuity of symptomatology of tinnitus and decreased hearing since service, and when weighed against the inadequacies in the VA opinion, the Board finds that the evidence is in equipoise with respect to whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service combat-related noise exposure.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus and bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
  












(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


